H. Grady Thrasher, I d: 404-760-6002 gthrasher@jtklaw.com January 31, 2012 Raquel Howard United States Securities and Exchange Commission Division of Corporation Finance t., N.E. Washington, D.C. 20549 Re: Trim Holding Group (the “Company”) Form 10-K for Fiscal Year Ended December 31, 2010 (the “Form 10-K”) Filed April 15, 2011 File No. 333-121787 Dear Ms. Howard: We are special securities counsel to the Company. We are in receipt of your letter (the “Letter”) from the staff of the Securities and Exchange Commission dated December 6, 2011 commenting on the above referenced filing of the Company. We have reviewed the Letter and are currently, together with the Company, preparing a response thereto. We expect to provide to you, on or before February 14, 2012, a response to your letter and file, as appropriate, an amendment to the Company’s Form 10-K addressing each of the comments provided in your Letter. Please contact me directly should you wish to discuss the above referenced filing or this response to your Letter. Sincerely, Joyce Thrasher Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq. H. Grady Thrasher, IV, Esq. {00226041. }
